71052: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-16759: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71052


Short Caption:COLEMAN (SOLOMON) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C294579Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:12/13/2017 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:12/13/2017How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantSolomon ColemanTravis D. Akin
							(The Law Office of Travis Akin)
						Bret O. Whipple
							(Justice Law Center)
						


RespondentThe State of NevadaKrista D. Barrie
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Elissa Luzaich
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/18/2016Filing FeeAppeal Filing fee waived.  Criminal.


08/18/2016Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)16-25665




08/18/2016Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days.16-25667




08/19/2016Order/IncomingFiled District court order. Certified copy of order filed in district court on 08/15/16 (Response to Supreme Court Email dated 08/19/2016 - C294579).16-25904




08/26/2016Docketing StatementFiled Docketing Statement Criminal Appeals.16-26739




08/29/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/04/14, 02/17/16, 02/29/16, 03/01/16, 03/02/16, 03/03/16, 03/04/16 and 03/05/16. To Court Reporter: Loree Murphy, Gina Shrader and Lisa Lizotte.16-26817




09/01/2016Order/IncomingFiled District court order. Certified copy of order filed in district court on 08/26/16. Judgment of Conviction (Response to Supreme Court Email dated 09/01/2016 - C294579).16-27306




09/08/2016Letter/IncomingFiled Letter from Court Reporter in Regards to Transcripts.16-27837




09/08/2016MotionFiled Motion for Full Briefing Pursuant to NRAP 3C(K)(2).16-27948




09/27/2016TranscriptFiled Notice from Court Reporter. Gina Shrader stating that the deposit has been received and transcripts are being prepared.16-30046




09/29/2016Order/ProceduralFiled Order Granting Motion. Appellant has filed an unopposed motion for full briefing. We conclude that full briefing is warranted. Accordingly, counsel for the parties shall fully brief the issues as provided in NRAP 28, 28.2, 30, 31 and 32. Opening brief due: 90 days. fn1[Counsel need not file certified transcripts in this appeal as ordinarily required by NRAP 9.]16-30300




10/18/2016TranscriptFiled Notice from Court Reporter. Loree Murray stating that the requested transcripts were delivered.  Dates of transcripts: 03/04/16.16-32522




12/20/2016Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Opening Brief due: January 11, 2016.16-39566




01/12/2017AppendixFiled Appellant's Appendix Volume I.17-01136




01/12/2017AppendixFiled Appellant's Appendix Volume II.17-01137




01/12/2017AppendixFiled Appellant's Appendix Volume III.17-01138




01/12/2017AppendixFiled Appellant's Appendix Volume IV.17-01139




01/12/2017AppendixFiled Appellant's Appendix Volume V.17-01141




01/12/2017AppendixFiled Appellant's Appendix Volume VI.17-01142




01/12/2017AppendixFiled Appellant's Appendix Volume VII.17-01143




01/12/2017AppendixFiled Appellant's Appendix Volume VIII.17-01144




01/12/2017AppendixFiled Appellant's Master Appendix.17-01145




01/13/2017BriefFiled Appellant's Opening Brief.17-01397




02/13/2017MotionFiled Motion for Extension of Time - First Request (Answering Brief).17-05108




02/13/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Answering Brief due: March 15, 2017.17-05111




03/15/2017BriefFiled Respondent's Answering Brief.17-08617




04/13/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request.  Reply Brief  due: April 28, 2017.17-12283




04/28/2017AppendixFiled Appellant's Reply Appendix.17-14207




04/28/2017BriefFiled Appellant's Reply Brief.17-14230




04/28/2017Case Status UpdateBriefing Completed/To Screening.


10/02/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.17-33306




10/25/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, December 13, 2017, at 10:00 a.m. for 30 minutes in Las Vegas.17-36778




11/29/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-41053




12/11/2017Notice/IncomingFiled Notice of Appearance (Travis Akin as counsel for the Appellant, and also Notice to Appear for Oral Argument).17-42443




12/13/2017Case Status UpdateOral argument held this day. Case submitted for decision.  Before the Southern Nevada Panel.  MD/MG/KP


05/03/2018Opinion/DispositionalFiled Authored Opinion. "Reversed." Before: Douglas/Gibbons/Pickering. Author: Pickering, J. Majority: Pickering/Douglas/Gibbons. 134 Nev. Adv. Opn. No. 28. SNP17-MD/MG/KP18-16759




05/30/2018RemittiturIssued Remittitur.18-20481




05/30/2018Case Status UpdateRemittitur Issued/Case Closed.


06/13/2018RemittiturFiled Remittitur. Received by District Court Clerk on June 4, 2018.18-20481





Combined Case View